Citation Nr: 0433548	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for degenerative 
arthritis of the spine. 

3.  Entitlement to a compensable evaluation for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) decision in October 2001.

The issue of entitlement to service connection for 
degenerative arthritis of the spine, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability was not present in active duty 
nor was a sensorineural hearing loss manifest within one year 
following separation from active service; any current hearing 
loss disability developed at a time dating many years 
following separation from service and is without any 
etiologic link demonstrated to active duty.

2.  The competent medical evidence shows that the veteran's 
hepatitis remains static and demonstrated to be healed and 
nonsymptomatic; there remain no objective clinical findings 
of demonstrable liver damage with mild gastrointestinal 
disturbance.

3.  Hepatitis is not manifested by clinical findings of 
associated intermittent fatigue or malaise, anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week during the last 12-month period.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service nor may a sensorineural hearing 
loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R 
§§ 3.303(d), 3.307, 3.309, 3.385 (2003).

2.  The criteria for an increased (compensable) evaluation 
for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's service medical records including a report of 
an April 1941 service entrance physical examination report 
and a report of an October 1945 separation physical 
examination report are silent for an objectively demonstrated 
hearing loss disability.  During service, he was treated for 
a chronic hepatitis B process to include yellow fever 
vaccine.  Hepatitis was noted to have been resolved and 
asymptomatic on his service separation examination.

An October 1950 VA general medical examination report shows 
normal hearing at 20/20, bilaterally.  A special VA 
gastrointestinal examination revealed recurrent moderate 
acute hepatitis.  

An initial October 1950 rating decision shows that the RO 
granted service connection for chronic moderate recurrent 
hepatitis at a noncompensable rate from April 1, 1946 to 
August 27, 1950 with increase to 30 percent from August 28, 
1950.  Diagnostic Code 7345.

In a December 1955 rating decision, the RO reduced the 
schedular evaluation in effect for hepatitis from 30 percent 
to noncompensable from February 7, 1956.  The competent 
medical evidence of record showed that the veteran was well 
nourished, well developed and in no acute or chronic 
distress.  The physical examination was essentially negative.  
The abdomen was soft with no tenderness on palpation.  There 
was no evidence of liver enlargement.  The spleen was not 
palpable.  The diagnosis was residuals of hepatitis are not 
found.  The competent medical evidence failed to show 
demonstrable residuals of hepatitis supporting the assignment 
of a compensable rating.

Private medical records dated in the 1990's, first showed 
evidence of a sensorineural type hearing loss disability, 
bilaterally.  No pertinent findings pertaining to an active 
hepatitis process were noted.

In November 2000, the veteran filed his current claims on 
appeal.  

A May 2001 VA audiometric study confirmed the presence of a 
sensorineural type hearing loss disability.

A May 2001 VA liver examination report shows that the 
veteran's service-connected hepatitis had remained 
asymptomatic since the mid 1950's.  His weight remained 
stable although he climbed to 204 pounds 6 months earlier; 
however, with dieting, he dropped back to 184 pounds.  

It was noted that the veteran had no history of jaundice or 
liver enlargement since an acute episode in mid 1942.  He had 
occasional soreness in the right upper quadrant and 10 years 
earlier he had some right upper quadrant pain.  It was noted 
that his local doctor did a gallbladder sonogram which was 
normal.  Also noted was that liver function tests done by his 
local doctor in 1996 were all normal.  

Also, it was noted that a review of the claims file showed 
the veteran was hepatitis B core antibody positive and 
antibody for surface antigen hepatitis B positive.  His 
hepatitis A antibody was negative.  His surface antigen in 
the past was noted as negative.  Also, the veteran had no 
history of gastrointestinal bleeding or bowel problems.  He 
had undergone a sigmoidoscopy in the past without findings.  
Pertinent impression was history of hepatitis with recovery 
and no residuals.  The veteran's hepatitis B surface antigen 
and C antibody are currently negative indicating no disease 
at this point.  

In April 2003 the veteran and his wife attended a hearing 
before a Decision Review Officer at the RO.  The hearing 
transcript is on file.  The veteran related the onset of 
hearing loss to active duty.  He noted that he was not having 
any current problems with hepatitis.  

A June 2003 VA audiometric examination report shows that the 
examiner reviewed the veteran's claims file and current 
audiometric examination findings showing a bilateral 
sensorineural hearing loss disability.  The examiner noted 
that the veteran served on active duty from 1941 to 1945.  It 
was reported that the veteran noted that he did not serve 
overseas.  He noted that his exposure to noise resulted from 
training exercises from field artillery.  It was noted that 
the veteran indicated that following service separation, he 
was employed as an automotive machinist for 25 years.  He was 
also noted to have reported that he engaged in recreational 
shooting (deer hunting) although wearing earplugs.  He 
reported a 20 year history of progressive hearing loss.  He 
denied any tinnitus.  

The examiner concluded that since his review of the veteran's 
service medical records was negative for hearing loss and 
since examination done both at time of separation from active 
duty in 1945 and also 5 years later at a VA facility were 
normal that it appeared most likely that the veteran's 
current hearing loss developed subsequent to active duty and 
is the result of a combination of environmental and genetic 
factors.  The examiner opined that the veteran's current 
hearing loss is less than likely as not the result of 
military service.

Private medical statements from C.M., M.D. in June 2003 and 
March 2004 were identical in nature and noted that the 
private physician primarily treated the veteran for back 
problems since early 2001.  He also referred to the veteran's 
history of exposure to noise in active duty.  He opined that 
the veteran's current hearing loss is due to exposure to loud 
noise from the guns fired in service.  A March 2004 audiogram 
report showed a bilateral hearing loss disability.

Lay statements of record primarily refer to other than the 
veteran's hearing loss or service-connected hepatitis.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2001 and January 2004, the RO formally notified the 
appellant of the VCAA of 2000 with respect to the issue on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  No additional evidence was submitted by the 
appellant and the case was returned to the Board for 
appellate review.

The Board notes that the appellant has not identified any 
outstanding medical evidence pertinent to claims of 
entitlement to service connection for a bilateral hearing 
loss disability and entitlement to a compensable rating for 
hepatitis.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While 
complete compliance of VCAA notice to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  


Service Connection for Hearing Loss Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West 2002). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 
(2003) include a sensorineural hearing loss. 

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability when 
the threshold level in any of the frequencies, 500, 1,000, 
2,000, 3,000 and 4,000 hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The veteran 
is not shown to have engaged in combat.  38 U.S.C.A. § 
1154(b) is not for application.

The veteran's service medical records include a report of a 
hearing test performed on examination for entry onto active 
duty and at separation from active duty in October 1945.  
Hearing acuity tests in service were normal.  

The postservice medical evidence first showing the presence 
of a hearing loss diasabilitiy dates from approximately the 
mid 1990's, many years following service separation.

The Board recognizes that the record contains recent medical 
statemens from a private physician with an opinion relating 
the veteran's current hearing loss disability to his history 
of noise exposure in service.

Importantly, the Borad notes that the record also contains a 
report of a recently dated VA audiometric examaintion report.  
Following a complete review of the veteran's claims file, 
including service medical records and recent audiometric test 
findings, the VA examiner opined that the competent medical 
evidence of record failed to support an etiologic 
relaltionship or nexus between the veteran's hearing loss 
disability as first shown in the mid 1990's and his remote 
period of active duty.  The VA examiner noted that the 
etiology of the veteran's hearing loss was due to other than 
exposure to noise in service.  

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board places greater weight on the VA 
audiology examiner's opinion in June 2003 over the private 
medical opinion since the VA medical opinion was based on a 
review of the claims file and supported by the clinical 
evidence of record.  The private medical opinion was based on 
the veteran's history and without review of the claims file.  
Moreover, the private medical opinion is unsubstantiated and 
without any pertinent supporting clinical basis.

A longitudinal review of the competent and probative medical 
evidence of record fails to establish entitlement to service 
connection for a hearing loss disability on any basis.  

The Board notes the veteran claims that he developed a 
hearing loss disability in service.  The veteran is a 
layperson and as such, he is not competent to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a hearing loss 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating for Hepatitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  The criteria 
for evaluation of infectious hepatitis at 38 C.F.R. § 4.114, 
Diagnostic Code 7345, in effect prior to July 2, 2001, 
provided that a noncompensable evaluation was warranted for 
hepatitis which was healed and nonsymptomatic.  A 10 percent 
evaluation was awarded for demonstrable liver damage with 
mild gastrointestinal disturbance.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (in effect prior to July 2, 2001).

The criteria for evaluation of infectious hepatitis effective 
from July 2, 2001, under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows: a 
noncompensable evaluation is warranted for nonsymptomatic 
hepatitis.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (effective 
on and after July 2, 2001).

The Board is compelled to review the clinical evidence on 
file in relation to both the older criteria that were in 
effect prior to July 2, 2001, and the newly adopted criteria 
and to apply the version of the criteria that is more 
favorable to the veteran's claim.

Evaluation of the evidence under the old criteria does not 
indicate that there is objective medical evidence to show 
that the veteran's hepatitis meets the criteria for a 
compensable evaluation.  The veteran testified during a June 
2003 RO hearing that he had not been experiencing the affects 
or symptoms associated with hepatitis. His statement is 
consistent with a May 2001 VA liver examination report that 
essentially noted there was no evidence of liver disease and 
that the veteran had not demonstrated or reported any of the 
symptoms of chronic hepatitis.  Importantly, the competent 
medical evidence shows that the veteran's hepatitis remains 
static and demonstrated to be healed and nonsymptomatic; 
there remain no objective clinical findings of demonstrable 
liver damage with mild gastrointestinal disturbance.

With regard to the current criteria, a compensable evaluation 
is not warranted because there is no evidence of chronic 
liver disease.  In addition, the veteran has not experienced 
incapacitating episodes relating to hepatitis.  He has 
essentially denied any heapatitis related anorexia, nausea, 
vomiting, fatigue, arthralgia, and pain.  Again, no residuals 
of hepatitis were noted on a recent VA liver examination.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
evaluation for hepatitis; therefore, the benefit of the doubt 
doctrine does not apply and the claim is denied. 

The above decision is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  

In this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment.  In addition, there is no 
showing that the veteran's hepatitis has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  

An increased (compensable) evaluation for hepatitis is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for degenerative arthritis of the spine remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In reviewing the record, the Board notes that in medical 
statements dated in January 2003 and March 2004 the veteran's 
private treating physician essentially related the veteran's 
current back problems to active duty.  He also referred to 
outstanding treatment records.  Such outstanding records 
should be obtained for appellate consideration.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam).

The Board notes that the veteran should be afforded a 
comprehensive VA orthopedic examaintion with opinion as to 
the etiology of the veteran's current back disability.  VA 
has a statutory duty to assist the veteran in the development 
of facts pertinent to his claim.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him since service for 
disability of the spine, including 
arthritis.  The veteran should be 
provided with release forms to be signed 
and returned for each health care 
provider identified to include his 
private  physician, C.M., M.D., regarding 
treatment records for back problems from 
approximately February 2001 to the 
present.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies unless they are 
already of record.

If any records are unobtainable for 
whatever reason, the veteran should be 
notified of such fact and of any further 
action to be taken with respect to the 
claim.

3.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist, 
including on a fee basis, if necessary, 
for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of any 
identifiable disability of the spine, 
including arthritis.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies and examination 
must be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying chronic disability of the 
spine, including arthritis, if present, 
initially manifested in active service.  

The basis for the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report and required 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issue of 
entitlement to service connection for 
degenerative arthritis of the spine 
should be formally adjudicated.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. § 
3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




